Title: Albert Gallatin to Thomas Jefferson, 27 November 1815
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            New York Nover 27th 1815
          
          On my return from Washington, I found your welcome letter of Octer 16th which my friends here, daily expecting my return, had kept instead of forwarding it.
          Our opinions opinion  of Bonaparte is precisely the same. In that, La Fayette’s and every friend’s of rational liberty in France did coincide. The return of that man was generally considered by them as a curse. Notwithstanding the blunders & rooted prejudices of the Bourbons, the alienation of the army and the absolute want of physical force had made them upon the whole harmless; and I hop as soon as the termination of the Congress at Vienna & the dissolution of the coalition would have left France independent of foreign interference, they must, in the course of things, either have been overset or have governed according to public opinion. After Bonaparte’s restoration, it was hoped by some that his weakness would compel him to pursue a similar course; others placing confidence in the declarations of the allies, hoped to get rid both of him  and of the Bourbons; all saw the necessity of defending the country against foreign invasion; but the fatal catastrophe was not, to  its full extent, anticipated by any. I call it a catastrophe with an eye only to the present; for, exhausted, degraded and oppressed as France now is, I do not despair of her ultimate success in establishing her independence, and a free form of Government: The people are too enlightened to submit long to any but a military despotism: what has lately passed was a scene in the drama, perhaps necessary to effect a radical cure of that love of conquest which had corrupted the nation & made the French oppressors abroad & slaves at home. As to independence, we have the recent instance of Prussia, which with far inferior population, resources, or intellect, arose in two years from almost annihilation to the rank of a preponderating power. But, to return to Bonaparte, I lament to see our republican editors, so much dazzled by extraordinary actions or carried away by natural aversion to our only dangerous enemy, as to take up the cause of that despot & conqueror, and to represent him, as the champion of liberty, who has been her most mortal enemy, whose hatred to republican systems was founded on the most unbounded selfishness and on the most hearty contempt for mankind. I really wish that you would permit me to publish, or rather that you would publish your opinions on that subject. This might have a tendency to correct those which are daily published and which do injury to our cause at home, to our country abroad.
          Under different circumstances, without having any wish for a foreign mission or a residence in France, I might have accepted the appointment of minister there. But satisfied that nothing can at this moment be effected in that country, and it being very reluctant to my feelings to be  on a mission to a degraded monarch & to a  nation under the yoke of foreign armies, I thought that I might without any breach of public duty or of private gratitude consult my own convenience; and I have accordingly officially informed our Government, that I declined altogether the appointment.
          On the lamentable state to which  the Banks have reduced the circulating medium of the country, there ought to be but one opinion. Yet I fear with you that there will be no legislative effectual interference. The remedy becomes also more difficult every day it is delayed. Specie for which there is no use but for exportation is hoarded up, or exported. The number of borrowers & of pretended lenders, equally interested in continuing and extending the present system at the expence of the community daily encreases. What might have been done last April with perfect facility, cannot now be effected without causing much clamour & some distress; and if delayed much longer, will not be done at all & will place us in a situation similar to that of Great Britain. I have no patience on that subject. The war has been successfully & honorably terminated; a debt of no more than 80 millions incurred, which, as we had paid more than 40 during your administn, & till the war began, makes that debt only 40 millions or 50 p% more than it was in March 1801; and Louisiana paid for, and an incipient navy created in the bargain; our population encreased in the same & our resources in a much greater proportion; our revenue greater than ever: and yet we are guilty of a continued breach of faith towards our creditors, our soldiers, our seamen, our civil officers; public credit, heretofore supported simply by common honesty, declining at home & abroad; private credit placed on a still more uncertain basis; the value of property, and the nature of every person’s engagements equally uncertain; a baseless currency varying every fifty miles & fluctuating every where: all this done or at least continued contrary to common sense & to common integrity, not only without necessity or law, but in the face of positive laws & of the provisions of the Constitution itself. Yet a majority of the republican papers already leans to that system. The seat of Government is the worst focus of the evil, there being not less than 14 banks already organised in the district of Columbia, and some more preparing. The language of several of the Bank directors is similar to that of Peter to his brothers in the tale of the tub. They insist that their bread (God grant it was even bread) is good, substantial, mutton, that their rags are true solid silver; and some of them do already damn to all eternity every unbeliever.I have however some hope that the magnitude of the evil will produce  a corrective; and I cannot help thinking that the Treasury will now be so rich that its will would alone be sufficient to prostrate at once that paper fabric. I have also indulged, with more warmth than is usual to me, in a political effusion; but I have been so long wedded to the national credit & integrity, that any stain  which attaches to them touches me in a very tender point.
          
            Ever respectfully and affectionately Your’s,
            Albert Gallatin
          
        